ARNOLD, Circuit Judge,
dissenting.
With all respect, I believe that the Court’s holding that the exhaustion requirement of 28 U.S.C. § 2254, applicable to petitions for writs of habeas corpus, applies also to this action under 42 U.S.C. § 1983, is based upon a completely untenable reading of Supreme Court opinions. I therefore dissent.
Two leading cases govern this inquiry: Preiser v. Rodriguez, 411 U.S. 475, 93 S.Ct. 1827, 36 L.Ed.2d 439 (1973), and Wolff v. McDonnell, 418 U.S. 539, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974). In Preiser, prisoners brought suit under 42 U.S.C. § 1983 seeking an injunction to restore good-time credits that they had lost as a result of disciplinary proceedings. In each case, restoration of the credits would have resulted in the plaintiffs immediate release from confinement. The Supreme Court held the exhaustion requirement of 28 U.S.C. § 2254(b) applicable, notwithstanding the labeling of the complaint as an action under § 1983, rather than a petition for habe-as corpus. In the course of its opinion, the Court specifically rebutted the suggestion that such a holding might make it impossible for prisoners challenging deprivation of good-time credits ever to recover damages in a federal forum. The complaining prisoners argued that, if they were required first to resort to the state courts in order to exhaust state remedies, “a subsequent federal civil rights action for damages ... could be barred by principles of res judica-ta where the state courts had previously made an adverse determination of [the] underlying claim, even though a federal habe-as court [might] later grant[ ] ... relief on habeas corpus.” 411 U.S. at 493-94, 93 S.Ct. at 1838.
The Court responded to this argument as follows:
The answer to this contention is that the respondents here sought no damages, but only equitable relief — restoration of their good-time credits — and our holding today is limited to that situation. If a state prisoner is seeking damages, he is attacking something other than the fact or length of his confinement, and he is seeking something other than immediate or more speedy release — the traditional purpose of habeas corpus. In the case of a damages claim, habeas corpus is not an appropriate or available federal remedy. Accordingly, as petitioners themselves concede, a damages action by a state prisoner could be brought under the Civil Rights Act in federal court without any requirement of prior exhaustion of state remedies.
Id. at 494, 93 S.Ct. at 1838 (citation omitted) (first and third emphases supplied).
Thus, Preiser laid down a clear rule: if the relief sought by a plaintiff would be the equivalent of habeas corpus relief, the exhaustion requirement normally applicable in habeas corpus cases would apply. But if the relief sought were something else — for example, an award of money damages — the exhaustion requirement would not apply.
If this is what Preiser means, and I see no other way to read that opinion, there is no inconsistency at all between Preiser and Wolff, either in holding or in rationale. Wolff is quite clear on the point:
At the threshold is the issue whether under Preiser v. Rodriguez, 411 U.S. 475 [93 S.Ct. 1827, 36 L.Ed.2d 439] (1973), the validity of the procedures for depriving prisoners of good-time credits may be considered in a civil rights suit brought under 42 U.S.C. § 1983. In Preiser, state prisoners brought a § 1983 suit seeking an injunction to compel restoration of good-time credits. The Court held that because the state prisoners were challenging the very fact or duration of their confinement and were seek*1262ing a speedier release, their sole federal remedy was by writ of habeas corpus, 411 U.S., at 500 [93 S.Ct. at 1841], with the concomitant requirement of exhausting state remedies. But the Court was careful to point out that habeas corpus is not an appropriate or available remedy for damages claims, which, if not frivolous and of sufficient substance to invoke the jurisdiction of the federal court, could be pressed under § 1983 along with suits challenging the conditions of confinement rather than the fact or length of custody. 411 U.S., at 494, 498-499 [93 S.Ct. at 1838, 1840-1841].
The complaint in this case sought restoration of good-time credits, and the Court of Appeals correctly held this relief foreclosed under Preiser. But the complaint also sought damages; and Preiser expressly contemplated that claims properly brought under § 1983 could go forward while actual restoration of good-time credits is sought in state proceedings. 411 U.S., at 499 n. 14 [93 S.Ct. at 1841 n. 14]. Respondent’s damages claim was therefore properly before the District Court and required determination of the validity of the procedures employed for imposing sanctions, including loss of good time, for flagrant or serious misconduct. Such a declaratory judgment as a predicate to a damages award would not be barred by Preiser; and because under that case only an injunction restoring good time improperly taken is foreclosed, neither would it preclude a litigant with standing from obtaining by way of ancillary relief an otherwise proper injunction enjoining the prospective enforcement of invalid prison regulations.
418 U.S. at 554-55, 94 S.Ct. at 2973-74 (footnote omitted).
In short, there is no inconsistency between Wolff and Preiser. There is no occasion for us to wonder whether the Wolff Court was “at odds with the rationale of Preiser, ” ante at 1260, for the simple reason that both Preiser and Wolff state the same rule: if the relief requested is the equivalent of habeas corpus, that is, an injunction restoring good time improperly taken, exhaustion is required. If the relief requested is money damagés, or a merely prospective injunction, it-is not. Cf. Preiser, 411 U.S. at 499 n. 14, 93 S.Ct. at 1841 n. 14.
Such a rule, it is true, draws a rather arbitrary line. When money damages are sought, as here, on the ground of the constitutional invalidity of the deprivation of good-time credits, a federal-court decision in favor of such a claim would answer, on its merits, precisely the same underlying legal question that would be presented by a petition for habeas corpus. The award of damages would necessarily imply a judgment declaring the state’s deprivation of good time constitutionally invalid. To that extent, allowing the damages action to go forward does undercut the general policy of allowing the state forum to make the initial judgment on the validity of the state’s action. This problem, however, was expressly noticed by the Wolff Court, which stated, if repetition can be forgiven, that “[s]uch a declaratory judgment as a predicate to a damages award would not be barred by Preiser. . . .” 418 U.S. at 555, 94 S.Ct. at 2974. Perhaps the answer is that the policy favoring exhaustion is not the only policy operating in this area. There is also a policy, stated by Congress in § 1983, making available a federal forum for actions complaining of deprivation of federal rights under color of state law. At the margin, the two policies run into each other, and a line between them, with respect to the exhaustion requirement, must be drawn somewhere. The Supreme Court appears to have drawn this line on the basis of the relief requested in the plaintiff’s complaint. In some situations, the line thus drawn may appear to be arbitrary, but I do not believe that we, as judges of a lower court, should try to re-draw it.
Accordingly, I would reverse the judgment of the District Court, which dismissed the complaint for failure to exhaust state remedies as required by 28 U.S.C. § 2254(b). I would leave it to the District Court, on remand, to decide whether abstention under Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971), might be appropriate as a matter of equitable discretion. Such a decision is normally for the district courts in the first *1263instance. I would not lay down a rule, as this Court’s opinion appears to do, that Younger abstention is the invariable rule in these situations.
I recognize that a majority of the Supreme Court in Tower v. Glover, 467 U.S. 914, 923, 104 S.Ct. 2820, 2826, 81 L.Ed.2d 758 (1984), treated it as an open question whether “a Federal District Court should abstain from deciding a § 1983 suit for damages stemming from an unlawful conviction pending the collateral exhaustion of state-court attacks on the conviction itself” (footnote omitted). This statement, which was made without citing Wolff, is not sufficient to convince me that the plain meaning of the opinions in Preiser and Wolff should be rewritten. In the first place, a state’s interest may be somewhat stronger when a conviction, the judgment of one of its own courts, is directly attacked, than, as in the present case, where the attack is only on an administrative deprivation of good-time credits. In the second place, the issue of abstention, which Tower phrases in Younger terms, rather than in § 2254(b) terms, was not even argued in Tower. See Tower, 467 U.S. at 924, 104 S.Ct. at 1826-27 (Brennan, J., dissenting).
I believe the safer course is to abide by Supreme Court holdings as written, leaving it to that Court to change its mind if it wishes.